Citation Nr: 0107841	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold 
injury to the right foot, currently rated 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of cold 
injury to the left foot, currently rated 30 percent 
disabling.

3.  Entitlement to an increased rating for chronic sinusitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


FINDINGS OF FACT

1.  The veteran had active military service from August 1944 
to July 1946.

2.  On March 9, 2001, prior to promulgation of a decision in 
the appeal, the Board received from the veteran a written 
request to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  The veteran in this case has 
withdrawn this appeal (see letter dated and received at the 
Board on March 9, 2001); thus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal.

ORDER

The appeal of the claims of entitlement to ratings in excess 
of 30 percent for residuals of cold injury to each foot and a 
rating in excess of 10 percent for chronic sinusitis is 
dismissed.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


